Citation Nr: 0933543	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-33 802	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for a low back strain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) effective from 
October 11, 2005, and initial rating in excess of 70 percent 
for PTSD effective from March 1, 2008.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
September 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Togus, 
Maine, that granted a 10 percent rating for the Veteran's low 
back strain as well as granted service connection for PTSD 
and assigned the PTSD a 50 percent rating effective from 
October 11, 2005.  

Thereafter, May 2007 and March 2008 rating decisions by the 
Detroit, Michigan RO granted the Veteran's PTSD temporary 100 
percent ratings effective from February 16, 2007, to April 1, 
2007, and from January 14, 2008, to March 1, 2008.  A 
subsequent May 2008 rating decision granted the Veteran's 
PTSD a 70 percent rating effective from March 1, 2008.

The Board notes that the Veteran's appeal had also included a 
claim for service connection for a bilateral leg disability.  
However, in a May 2008 rating decision, the RO granted this 
claim.  Therefore, this issue is no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. 
Cir. 1997) (holding that the RO's award of service connection 
for a particular disability constitutes a full award of 
benefits on the appeal initiated by the Veteran's notice of 
disagreement on such issue).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of his appeal, the Veteran notified VA 
that he received treatment for his low back strain and/or 
PTSD from, among other facilities, the VA Medical Centers in 
North Chicago and Ann Arbor as well as from the VetCenter in 
Grand Rapids.  See, for example, statements in support of 
claim dated in February 2007, March 2007, and May 2007.  A 
review of the record on appeal also shows that the Veteran 
was hospitalized at the Pine Rest Psychiatric Hospital.  See 
November 2006 VetCenter letter.  

However, while a review of the record on appeal reveals at 
least some of his treatment records from the North Chicago VA 
Medical Center, dated from Mach 2007 to February 2008, as 
well as his records from other VA Medical Centers, have not 
been obtained or even requested.  Therefore, a remand is 
required to request all of his records from the above 
facilities.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA 
adjudicators are deemed to have constructive notice of VA 
treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992) (holding that when reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the Veteran to attempt to obtain them). 

While the appeal is in remand status, the Board also finds 
that the Veteran should be provided with a new VA examination 
to ascertain the current severity of his service connected 
low back strain because the January 2008 VA examiner did not 
provide an adequate opinion as to the degree to which pain 
further limited lumbosacral spine motion.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006); DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that evaluation of musculoskeletal disorders 
rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  After obtaining all needed 
authorizations, the RO/AMC should obtain 
and associate with the claims file all of 
the Veteran's outstanding treatment 
records from the VA Medical Centers in 
North Chicago and Ann Arbor as well as 
from the VetCenter in Grand Rapids and 
from Pine Rest Psychiatric Hospital.  If 
any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the claimant notified in 
writing.  As to the VA treatment records, 
efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  

2.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded an orthopedic 
examination to ascertain the current 
severity of his low back strain.  The 
claims folder is to be provided to the 
examiner for review in conjunction with 
the examination.  In accordance with the 
AMIE worksheet for rating low back 
strain, the examiner is to thereafter 
provide a detailed review of the 
Veteran's history, current complaints, 
and the nature and extent of the 
claimant's low back strain.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished.  

In addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
conduct complete range of motion 
studies, with specific citation to 
the forward flexion, backward 
extension, left and right lateral 
flexion, and left and right rotation 
of the thoracolumbar spine, and 
discuss the presence or absence of 
any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of forward 
flexion, backward extension, left 
and right lateral flexion, and/or 
left and right rotation.  

If the Veteran describes flare-ups 
of pain, the examiner should offer 
an opinion as to whether there would 
be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
forward flexion, backward extension, 
left and right lateral flexion, 
and/or left and right rotation 
during the flare-ups.  

3.  The RO/AMC should thereafter provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159 (2008).

4.  Thereafter, the RO/AMC should 
readjudicate the claims for higher 
disability evaluations.  Such 
reconsideration should take into account 
whether "staged" ratings are 
appropriate.  Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any of 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

